MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                                 FILED
the defense of res judicata, collateral                                 Sep 29 2017, 6:06 am

estoppel, or the law of the case.                                            CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Erik H. Carter                                           Andrea L. Ciobanu
Carter Legal Services LLC                                Ciobanu Law, P.C.
Noblesville, Indiana                                     Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Paul B. Deignan, Jr.,                                    September 29, 2017
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         79A04-1611-DR-2504
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
Shawn E. Deignan,                                        The Honorable Sean M. Persin,
Appellee-Respondent                                      Judge
                                                         Trial Court Cause No.
                                                         79D05-1010-DR-6



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017        Page 1 of 23
                                             Case Summary
[1]   Following an evidentiary hearing at which he appeared telephonically, Paul

      Deignan (“Father”) appeals the trial court’s order modifying his child support

      obligation to his ex-wife, Shawn Deignan (“Mother”). Father makes two

      arguments: (1) the trial court’s adjournment of the hearing was improper; and

      (2) the trial court erred in denying him a parenting time credit against his child

      support obligation. We conclude as follows: (1) the trial court acted within its

      discretion in adjourning the hearing based on Father’s disruptive behavior; and

      (2) the trial court did not enter sufficient findings to justify its denial of Father’s

      parenting time credit. Accordingly, we affirm in part and remand for further

      proceedings.


                                 Facts and Procedural History
[2]   Father and Mother were divorced in 2007, after Father permanently moved to

      Texas. The parties had three children while married, born in 1988, 1996, and

      2000. Mother continued to live in Indiana and was awarded custody of the

      children, and Father was granted a total of eight weeks of parenting time per

      year. Father subsequently remarried in Texas. Father’s original child support

      obligation was $430 per week, which was lowered to $301 per week in 2010

      when the oldest child was emancipated. Also in 2010, the trial court ordered

      Father to pay $1835.07 to Mother for medical bills that Mother had paid.


[3]   Subsequently, Father lost a job that paid $115,000 per year and then found

      employment that paid $34,000 per year. The trial court refused to lower


      Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017   Page 2 of 23
      Father’s support amount, finding that he was voluntarily underemployed. On

      appeal, we reversed that ruling and remanded with instructions to modify

      Father’s support obligation based on his actual yearly income of $34,000.

      Deignan v. Deignan, No. 79A02-1407-DR-515, 2015 WL 2183852 (Ind. Ct. App.

      May 11, 2015).


[4]   In May 2015, the trial court held a hearing with the parties and then issued an

      order identifying three issues that needed to be resolved in light of our decision:

      (1) the amount of Father’s support obligation, based on his annual income of

      $34,000 as well as other factors such as overnights and subsequently-born

      children; (2) whether a modification of Father’s support obligation should be

      retroactive; and (3) whether Father owed an arrearage or had instead overpaid

      child support.1 In July 2015, the trial court modified Father’s support

      obligation to $139 per week.


[5]   In February 2016, Mother filed a motion to modify Father’s support obligation

      after learning that he had a new job that paid approximately $75,000 per year.

      In May 2016, Mother filed a petition to hold Father in contempt for not having

      paid the $1835.07 in medical bills pursuant to the 2010 order, and further

      alleging that Father was in arrears on child support. Mother also filed a motion

      to compel discovery from Father. In July 2016, the trial court held a hearing to




      1
        We note that the trial court took action in reliance on our memorandum decision before it was certified as
      final. We remind the parties and the trial court that no action should be taken in reliance on a decision of
      this Court until that decision has been certified as final by the clerk of this Court. See Ind. Appellate Rule
      65(E).

      Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017          Page 3 of 23
      discuss pending matters; Father appeared by telephone. Both parties were

      proceeding pro se. During this hearing, the trial court attempted to clarify

      precisely what matters were pending. Mother reiterated her requests for a

      support modification, a contempt order, and an order to compel discovery. She

      also requested that the parties’ middle child be emancipated because she had

      turned nineteen and asked for Father to contribute to that child’s college

      expenses. The trial court stated that Mother needed to file a petition related to

      college expenses if she wanted to pursue that issue. Father expressed his desire

      to have custody of the parties’ youngest child and also stated that he was not

      exercising any parenting time due to “interference from the wife.” Tr. at 22.

      The trial court advised Father that he would need “to file some motions with

      regard to custody.” Id. The trial court also stated, “If you want to file any

      motions you gotta file them as well. I don’t want you to come into Court and

      make some arguments that she doesn’t have a chance to respond to; she’s not

      ready.” Id. at 21. The trial court further clarified, “[S]ir, you’ve got an issue

      with parenting time but you didn’t file anything with the Court. Don’t expect

      me to hear evidence or to offer evidence and have me listen to parenting

      time.… If I receive nothing else.” Id. at 27. At the conclusion of the hearing,

      the trial court scheduled a hearing for September 2016 to address all

      outstanding matters.


[6]   Mother never filed a petition related to college expenses and did not further

      pursue the issue. Father never filed any motions related to custody or parenting

      time. Instead, in August 2016, he sent an email to the trial court alleging that


      Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017   Page 4 of 23
      Mother had alienated the children from him and asking the court to “hold these

      proceedings in abeyance until such time as the custodial parent insures that

      there is satisfactory communication between me and my children ….. If

      necessary, I would welcome the appointment of a mediator and/or child

      psychologist familiar with alienation ….” Appellant’s App. Vol. 2 at 57. Two

      days later, Father filed a petition for referral to mediation. The trial court

      granted this request and vacated the September 2016 hearing. However, in

      September 2016, the appointed mediator reported to the trial court that Father

      “declined to finish intake, and has indicated that he does not wish to use this

      program for mediation.” Id. at 62. The trial court then scheduled a hearing for

      October 21, 2016.


[7]   Again, Father appeared by telephone (audio only) at this hearing and was

      acting pro se; Mother appeared in person and also was acting pro se. Mother

      had previously provided intended exhibits for the hearing to the trial court and

      Father, as the trial court had ordered the parties to do, but Father had not done

      so. At the outset of the hearing the trial court asked Mother to state her name.

      When she said “Shawn Deignan,” an unidentified voice on Father’s phone line

      said “No.” Tr. at 31. The trial court asked Father, “Who else responded to

      that? Because I heard a voice that wasn’t yours.” Id. at 32. Father said, “Um,

      no one here.” Id. The trial court asked again, “There’s nobody else with you?”

      and Father denied that there was. Id. The trial court reiterated, “I was pretty

      sure I heard a voice[,]” before continuing with the hearing. Id.




      Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017   Page 5 of 23
[8]   The trial court then allowed the parties to make opening statements. During

      Father’s opening statement, he alleged that Mother was prohibiting the children

      from speaking with him or had convinced the children not to do so. The trial

      court then stated:


              We told you at the scheduling conference both of you; you file a
              proper motion or I don’t want to address it. I’m gonna follow
              the trial rules. So with regard to request to modify parenting
              time, communications, or any other orders in that regard I’m not
              gonna hear it today. Doesn’t mean it’s not important. It doesn’t
              mean I don’t care but if you don’t file a motion to put everybody
              on notice of what we’re going to address then I’m not gonna hear
              it. Sir, I don’t recall getting any motions from you other than
              your request for mediation. Am I correct?


              [Father]: As I understand it Judge, the way the system is
              supposed to work is I’m supposed to be able to call the kids.
              What I’m saying to you is that your system that you have set up;
              it’s totally broken and it is what - (inaudible) – is not working.
              I’m not asking for anything to - (inaudible) –


              [Trial Court]: Anything else you want to say in your opening
              statement?


              [Father]: No, —(inaudible)—broke our system but it’s gone.


      Id. at 41.


[9]   The trial court then received testimony from Mother regarding the unpaid

      medical bills. The trial court then swore in Father to testify. After Father

      began discussing medical bills, the following colloquy ensued:


      Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017   Page 6 of 23
        [Trial court]: …. I’m just asking do you have anything you want
        to say as to why it has not been paid; that’s it.


        [Father]: No, no, it’s been totally paid. It’s been paid three times
        over.


        [Trial court]: The amount—I’m talking about the amount that
        was ordered for you to pay Ms. Deignan and ordered by Judge
        Busch; has that amount been paid?


        [Father]: I’m sorry, am I not being clear here?


        [Trial court]: No, you’re not.


        [Father]: It’s been paid three times over. She’s always been
        given—not only were the bills paid, the nine thousand dollars,
        but she was given in her pocket three thousand dollars. It’s in
        your records.


        [Trial court]: When was that paid, sir?


        [Father]: I—am I allowed to talk? It’s—look, it’s in your child
        support. When you do the recalculation of child support you
        only started from a point where I had no job. Before that there
        was a three thousand dollar surplus account I always maintained.
        So there was never any—and we’re talking about something
        seven years back; this is the most—(inaudible)—thing I’ve ever
        heard. It’s really torturous. She got three thousand dollars given
        to her thanks to you by eradicating this surplus.


        [Trial court]: You’re coming close to being found in contempt. I
        understand you’re in the state of Texas and I’m trying to be
        patient. Because first—


Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017   Page 7 of 23
        [Father]: (inaudible)


        [Trial court]: —hold on now I’m talking. Stop now. You said
        that the order with regard to communications—


        [Father]: —(inaudible)—I can’t even hear you.


        [Trial court]: You know; I want you to listen now.


        [Father]: Listen to what?


        [Trial court]: I’m talking. I tried hard, very hard to treat parties
        with respect; to listen when they’re talking but I expect the same
        from you. If you can’t do that you will be found in contempt.
        You’re talking while I’m talking. If you can’t do that we will be
        done.


        [Father]: I’m taking you off the speaker so this doesn’t—
        (inaudible)—


        [Trial court]: My order granting your ability to appear
        telephonically is conditioned on your willingness to treat
        everybody including the Court and the parties with respect. If
        you don’t do that we will be done today.


        [Father]: Do you feel that I’m not treating you with respect
        because I don’t understand how you see that?


        [Trial court]: You can knock off the sarcasm; it’s not well
        received.


Id. at 46-48.


Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017   Page 8 of 23
[10]   At this point, the trial court attempted to redirect Father toward the issue of the

       allegedly unpaid medical bills. Father then spoke for several minutes about a

       variety of matters, accusing Mother of neglecting their middle child’s health and

       of forcing their youngest child, a boy, to take medication that caused him to

       grow breasts. He also accused an earlier trial judge of having an “animus”

       against him and erasing court records related to an alleged child support

       surplus. Id. at 51. Father also called the current proceedings “factitious [sic],

       torturous, and unbelievable,” and stated that they concerned “trivialities and

       stupidities.” Id. at 49-50. When Father said that he could provide a .pdf file

       demonstrating the alleged child support surplus, the following discussion took

       place:


                [Trial court]: That was to be done already. And you know that.
                So what—(inaudible)—again—


                [Father]: I don’t know anything.


                [Trial court]: So you don’t plan to pay the eighteen hundred is
                what I hear.


                [Father]: I’m sorry sir?


                [Trial court]: You do not plan to pay the eighteen hundred
                dollars, is that what I hear?


                [Father]: No, I’ve already paid it.


                [Trial court]: All right.

       Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017   Page 9 of 23
               [Father]: I’ve already paid it.


               [Trial court]: So let’s move on to your next issue. I’m not
               hearing any additional evidence on that. Let’s talk about the
               issue—


               [Father]: Can you hear me at all?


               [Trial court]: Oh, I can hear you clearly.


               [Father]: That’s been paid.


       Id. at 51-52.


[11]   The trial court then turned to the issue of child support. Mother testified that

       Father had last exercised an overnight visit with any of the children in June

       2012. Father objected to this testimony, but the trial court overruled his

       objection. After discussion about the parties’ income and health insurance,

       Father brought up the matter of visitation, saying “this is a big issue.” Id. at 61.

       The trial court responded, “It’s not set. You can address the issue of overnights

       as it applies to child support.” Id. Father then testified at length about alleged

       interference with his visitation by Mother and her having alienated the children

       against him.


[12]   After several minutes, the trial court interrupted Father, saying:


               All right, I’m gonna cut you off for a second, sir. And again, I’ve
               listened to what you had to say on that now, I’ve asked you to
               contain the evidence to the issues before the Court. I had told

       Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017 Page 10 of 23
               you before if you want to file a motion as to parenting, file a
               motion or notice to the other side and I’ll address it. You think
               she’s in contempt, file your petition to cite contempt. I’ll set it for
               a hearing and when –


       Id. at 62. Father then interrupted the trial court, who advised Father to stop

       interrupting and to listen, and the trial court continued discussing the need for

       Father to file a separate petition to address parenting time. Father interrupted

       the trial court yet again, who told Father to “stop cutting me off. It’s one thing

       if you can’t hear me and you’re saying Judge I can’t hear what you’re saying.

       It’s another to try to argue over me.” Id. at 63. The trial court again

       admonished Father that the only issues properly before the court were child

       support and the unpaid medical bills and that the parenting time issue could be

       addressed only if Father had filed a motion to modify it or to hold Mother in

       contempt for not allowing it. The court remarked, “I’m losing my patience

       slowly with you, sir.” Id.


[13]   The trial court then permitted Father to cross-examine Mother. Father

       immediately began questioning Mother about the parenting time credit and

       whether she wanted to “nullify” it. Id. at 64. The trial court interrupted and

       said, “I’m not going to hear evidence on the issue of parenting time at this time.

       You did not file a motion; we’re not going to address it. Sir, next question.” Id.

       Father responded, “I’m not doing that,” and proceeded to continue asking

       Mother about the parenting time credit. Id. The trial court repeatedly told

       Father to ask a different question, but he insisted on continuing to ask about

       and discuss parenting time.

       Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017 Page 11 of 23
[14]   After several minutes of this back-and-forth between the trial court and Father,

       an unknown voice was heard on his phone line saying, “Paul—(inaudible)—.”

       Id. at 66. The trial court asked who that was, and Father said that it was his

       current wife. The following discussion ensued:


               [Trial court]: When I asked you who else was with you you said
               nobody. We could hear the voice the entire time. Now I don’t
               appreciate being lied to, sir. Next question for this witness.


               [Father]: Pardon me sir. Don’t accuse me of lying to you. I
               think you misinterpret whatever I’ve said. There’s nobody else
               talking is what I told you. (inaudible)


               [Trial court]: Next question for this witness.


               [Father]: You asked me who was here. I will tell you very
               directly; my wife is here. But she didn’t speak; she didn’t say
               anything before. But if you want to accuse me of being a liar I
               basically think we don’t have a relationship to talk about. And I
               would ask for another Judge. I don’t think you have been honest
               in this matter and I don’t think you’re fit and proper to decide
               this matter and quite frankly I’ve - (inaudible) – at your decision.


               [Trial court]: In which case you need to file a motion for change
               of Judge and then I will decide whether or not it should be
               granted or not. Keep in mind there are rules as to when you can
               make that request.


               [Father]: You accused me of being a liar.




       Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017 Page 12 of 23
               [Trial court]: I asked you on the record whose voice did I hear
               and anybody else was with you and you said there was no one
               else there.


               [Father]: That’s not what I said.


               [Trial court]: Well you can listen to the transcript on that. Do
               you have any other questions for this witness?


               [Father]: —(inaudible)—time.


               [Trial court]: All right we’re done for today. The Court’s gonna
               deny the request to continue to do this.


               [Father]: —(inaudible)—


               [Trial court]: The Court’s gonna note as we’re recording this that
               the respondent is talking at the same time as the Judge; is
               refusing all instructions of the Court; is found in contempt of
               Court. We’re disconnecting the call at this time. It’s under
               advisement.


       Id. at 66-68. The trial court then denied Mother’s request to present an

       additional piece of evidence and ended the hearing.


[15]   On October 24, 2016, the trial court entered an order stating that the hearing

       “ended abruptly due to Father’s disruptive behavior” and finding Father in

       direct contempt “for violating several instructions of the Court, rude and

       disrespectful conduct towards the Court, and intentional disruption.” Appealed

       Order at 2, 1. The order also admonished Father for failing to inform the trial


       Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017 Page 13 of 23
       court that his current wife was present with him during the hearing, noting that

       it gave him an unfair advantage over Mother because, as a pro se party, she was

       not allowed to have a non-lawyer present to assist her during the hearing. The

       trial court declined to enter a sanction against Father for his contemptuous

       conduct, but it did state that he would have to appear personally for any future

       evidentiary hearings involving him and Mother. The trial court did not hold

       Father in contempt for failing to pay the outstanding medical bills but did order

       him to pay them within thirty days. As for child support, the trial court

       emancipated the middle child and ordered Father to pay $196 in support for the

       youngest child. The trial court did not award any parenting time credit to

       Father, finding without elaboration that he was “not exercising any parenting

       time at this time.” Id. at 3. Father now appeals.


                                        Discussion and Decision

             Section 1 – The trial court acted within its discretion in
           adjourning the hearing due to Father’s disruptive behavior.
[16]   Father does not challenge the trial court’s contempt finding, but he does

       contend that the court improperly adjourned the hearing.2 If the trial court had

       adjourned the hearing solely because Father’s wife was in the room with him,




       2
         Father spends one page of his two-page argument discussing the constitutional right to trial by jury, which
       is inapplicable and irrelevant here.

       Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017 Page 14 of 23
       this would have been improper.3 Father’s wife (and any other member of the

       general public) would have been entitled to attend the hearing in person, as long

       as they did not disrupt the proceeding. See Ind. Trial Rule 43(A) (“In all trials

       the testimony of witnesses shall be taken in open court, unless state law, these

       rules, the Indiana Rules of Evidence, or other rules adopted by the Indiana

       Supreme Court provide otherwise.”); Bobrow v. Bobrow, 810 N.E.2d 726, 729

       (Ind. Ct. App. 2004) (mentioning final dissolution hearing that was “open to

       the public”); Lynch v. Bates, 139 Ind. 206, 208, 38 N.E. 806, 807 (1894)

       (acknowledging “the right of the people to attend trials in court,” provided that

       “such attendance is orderly and respectful of the dignity and procedure of the

       court”); Ind. Code § 34-47-2-1(a) (providing that person who disturbs court

       proceedings “by creating any noise or confusion … is considered guilty of a

       direct contempt of court.”). We see no reason why a different rule should apply

       to a (partly) telephonic hearing.4


[17]   The order specifically states that the trial court adjourned the hearing based on

       Father’s “disruptive behavior,” and we believe that the court acted well within

       its discretion in doing so. “Trial courts are vested with inherent authority to

       control their own proceedings[,]” and we will reverse a trial court’s decision

       regarding the conduct of proceedings only for an abuse of discretion. Parker v.



       3
         Contrary to Father’s suggestion, the record supports the trial court’s finding that Father lied to the court at
       the beginning of the hearing when asked, more than once, whether someone else was present with him, after
       the trial court heard another voice on the line.
       4
        The trial court did not make a finding that Father’s wife disrupted the hearing, and we express no opinion
       on the matter.

       Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017 Page 15 of 23
       State, 567 N.E.2d 105, 110 (Ind. Ct. App. 1991), trans. denied; see also Timberlake

       v. State, 690 N.E.2d 243, 256 (Ind. 1997) (“[A] trial judge must be given latitude

       to run the courtroom and maintain discipline and control of the trial.”), cert.

       denied (1999). The hearing transcript amply supports the trial court’s finding

       that “Father refused to limit his evidence or questions to matters before the

       Court, and instead attempted to re-litigate matters previously heard by the

       Court while repeatedly impugning the dignity of the Court.” Appealed Order

       at 1. Father was warned multiple times that the trial court was losing patience

       with his interruptions and defiance and sarcasm, yet he persisted in his

       disruptive behavior. We conclude that the trial court did not abuse its

       discretion in adjourning the hearing when it did.


       Section 2 – The trial court’s findings are insufficient to justify
          denying Father a parenting time credit against his child
                             support obligation.
[18]   We now address Father’s argument that the trial court erred in denying him a

       parenting time credit against his child support obligation. Indiana Child

       Support Guideline 6 states, “A credit should be awarded for the number of

       overnights each year that the child(ren) spend with the noncustodial parent.”

       Even if a noncustodial parent is exercising overnight parenting time, whether to

       award this credit rests within a trial court’s discretion. Bogner v. Bogner, 29

       N.E.3d 733, 743 (Ind. 2015). In fact, all decisions regarding child support fall

       within the sound discretion of the trial court. Quinn v. Threlkel, 858 N.E.2d 665,

       670 (Ind. Ct. App. 2006). However, that discretion “‘must be exercised within


       Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017 Page 16 of 23
       the methodological framework established by the [Child Support] guidelines.’”

       Id. (quoting McGinley-Ellis v. Ellis, 638 N.E.2d 1249, 1251-52 (Ind. 1994)).

       Child support awards comporting with the Guidelines are presumptively

       correct; deviations from a support award complying with the Guidelines must

       be supported by written findings justifying the deviation. Id.


[19]   The official commentary to Guideline 6 explains in part:


               Application of Parenting Time Credit. Parenting Time Credit is
               not automatic. The court should determine if application of the
               credit will jeopardize a parent’s ability to support the child(ren).
               If such is the case, the court should consider a deviation from the
               credit.


               The Parenting Time Credit is earned by performing parental
               obligations as scheduled and is an advancement of weekly credit.
               The granting of the credit is based on the expectation the parties will
               comply with a parenting time order.


               A parent who does not carry out the parenting time obligation
               may be subject to a reduction or loss of the credit, financial
               restitution, or any other appropriate remedy. However, missed
               parenting time because of occasional illness, transportation problems or
               other unforeseen events should not constitute grounds for a reduction or
               loss of the credit, or financial restitution.


               …..


               Contents of Agreements/Decrees.


               ….


       Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017 Page 17 of 23
               If the court determines it is necessary to deviate from the parenting time
               credit, it shall state its reasons in the order.


       Ind. Child Support Guideline 6, cmt. (emphases added).


[20]   In light of the commentary language, it is clear that, although trial courts are

       not required to award parenting time credit to a parent who exercises overnight

       visitation, there is a presumption that it should be awarded, in the absence of

       written findings explaining why it should not be. See Bogner, 29 N.E.3d at 744

       (“These findings were sufficient to support the trial court’s conclusion that

       awarding the parenting time credit was not appropriate.”). Not awarding the

       credit is considered a “deviation” from the Guidelines that must be supported

       by written findings. The commentary also recognizes that a variety of factors

       can lead to a parent not exercising all of the parenting time to which he or she

       was entitled or awarded. If such factors, including “unforeseen” factors, were

       not the fault of the noncustodial parent, the parenting time credit should not be

       reduced. Ind. Child Support Guideline 6, cmt. This is consistent with the

       general public policy of not wanting to encourage custodial parents to withhold

       parenting time from noncustodial parents for child support reasons. Bogner, 29

       N.E.3d at 744. It logically follows that if a custodial parent wants to eliminate

       the parenting time credit because the noncustodial parent is not exercising

       parenting time, the trial court should enter findings explaining why the

       noncustodial parent is not doing so, or alternatively why elimination of the

       parenting time credit would be appropriate no matter the initial reason the



       Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017 Page 18 of 23
       noncustodial parent stopped exercising visitation. A blanket finding that the

       noncustodial parent is not exercising parenting time is insufficient.


[21]   Here, Father was awarded eight weeks of overnight parenting time annually in

       the dissolution decree. This would amount to fifty-six overnight visits and

       would normally entitle Father to a seven-percent parenting time credit. See Ind.

       Child Support Guideline 6, Table PT. At the hearing in this matter, Mother

       testified that Father had not exercised any parenting time since June 2012, but

       gave no explanation as to why he had not done so. As noted, Father claimed

       he had not voluntarily given up parenting time but was forced to do so by

       Mother’s interference. The trial court found that Father was not currently

       exercising any parenting time, which Father does not dispute. However, this

       sparse finding was insufficient to justify eliminating the parenting time credit

       when calculating his child support obligation in light of Father’s claims of

       parenting time interference.


[22]   We remand for the trial court to further consider the issue of the parenting time

       credit and to either issue more detailed findings justifying the withholding of the

       credit from Father or to reinstate that credit and recalculate his support

       obligation accordingly. See Grant v. Hager, 868 N.E.2d 801, 804 (Ind. 2007)

       (remanding for reconsideration of deviation from Child Support Guidelines

       where trial court did not make necessary findings to support deviation). The

       trial court has discretion as to how to proceed on remand. See Grant v. Hager,

       879 N.E.2d 628, 631 (Ind. Ct. App. 2008) (holding that, in the absence of

       explicit instructions from an appellate court, a trial court need not hold a new

       Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017 Page 19 of 23
       hearing on remand). See also Ind. Appellate Rule 66(D) (stating that trial court

       error may “be corrected without a new trial or hearing unless this relief is

       impracticable or unfair to any of the parties or is otherwise improper”). If the

       trial court does elect to hold a new hearing regarding the parenting time credit,

       it may adhere to its earlier ruling that Father must appear in person for such a

       hearing, in light of his disruptive behavior at the last hearing.


[23]   Affirmed in part and remanded.


       Baker, J., concurs.


       Barnes, J., concurs in result with opinion.




       Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017 Page 20 of 23
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       Paul B. Deignan, Jr.,                                    Court of Appeals Case No.
                                                                79A04-1611-DR-2504
       Appellant-Petitioner,

               v.

       Shawn E. Deignan,
       Appellee-Respondent.




       Barnes, Judge.


[24]   I write to concur in result and to address the trial court’s overall handling of the

       matter. The adage “no good deed goes unpunished” comes to mind. Although

       the majority does not discuss whether Mr. Deignan was properly found to be in

       contempt, that was the basis for the trial court’s termination of the hearing, and

       I would analyze it as such.


[25]   The trial court, in an effort to facilitate this hearing by conducting it by

       telephone, was faced with a recalcitrant and, in my opinion, disrespectful and

       contumacious litigant, Mr. Deignan. I am convinced that the judge reached the

       end of his patience rope, not because the current Mrs. Deignan was present
       Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017 Page 21 of 23
       with her husband, but because, in addition to numerous other rude,

       disrespectful, and ultimately contempt-worthy matters, Mr. Deignan lied to the

       judge about that fact. Everyone has a right to be present at a hearing, as the

       majority indicates. One cannot lie to a court, though, as Mr. Deignan did here.

       Additionally, the trial court’s main concern about Mrs. Deignan was whether

       she was secretly assisting Mr. Deignan with the hearing, while Mother had no

       such assistance. I believe it would have been within the trial court’s discretion

       to prohibit the parties from having any kind of lay assistance. Cf. Owen v. State,

       269 Ind. 513, 518, 381 N.E.2d 1235, 1238 (1978) (noting pro se defendants have

       no right to lay assistance at trial or on appeal); Simmons v. Carter, 576 N.E.2d

       1278, 1279 (Ind. Ct. App. 1991) (holding that while any natural person may

       appear in court on his or her own behalf, only licensed attorneys may appear on

       behalf of other persons).


[26]   The record is replete with admonishments to Mr. Deignan. It is my opinion

       that the trial court extended every courtesy and went the extra mile to

       accommodate him. This courtesy was rebuffed by insults, obvious sarcasm,

       and the outright ignoring of the court’s requests. The evidence tells me Mr.

       Deignan was in contempt. See Hopping v. State, 637 N.E.2d 1294, 1296 (Ind.

       1994), (holding that direct contempt involves disobedience of a court that

       undermines the court’s authority, justice, and dignity, of which the judge has

       personal knowledge), cert. denied; Carroll v. State, 54 N.E.3d 1081, 1086 (Ind. Ct.

       App. 2016) (holding disruptive defendant who appeared in court via video was

       properly held in direct contempt); Johnson v. State, 426 N.E.2d 104, 106 (Ind.


       Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017 Page 22 of 23
       Ct. App. 1981) (holding that parties must comply with even allegedly erroneous

       orders and rulings or they may be held in contempt for violating them).


[27]   I understand my colleagues’ perspective. I respectfully disagree with it, but do

       agree the correct result was achieved. I fully concur with respect to Section 2.




       Court of Appeals of Indiana | Memorandum Decision 79A04-1611-DR-2504 | September 29, 2017 Page 23 of 23